On Motion for Rehearing.
Attorney for the defendant now contends that Code §§ 19-214 and 19-215 are inapplicable because no supersedeas was necessary "as the record reflects that the fine was paid and the defendant had been released from jail by the lower court before the petition for certiorari was filed.”
Assuming this is true the trial judge correctly dismissed the application for yet another reason. "A defendant who has paid a fine imposed by a police court, with the alternative of imprisonment, can not, after paying such fine, prosecute a writ of error to review the judgment, unless the fine was paid under protest and under duress.” White v. City of Tifton, 1 Ga. App. 569 (1) (57 SE 1038). Whereas in the case sub judice the issue has *271become moot, a certiorari sued out by such person should be dismissed. Brown v. City of Atlanta, 123 Ga. 497 (3) (51 SE 507). See Kitchens v. State, 4 Ga. App. 440 (61 SE 736); Cohen v. Troy Laundry &c. Co., 99 Ga. 289 (25 SE 689).

Motion for rehearing denied.